Case: 15-15459   Date Filed: 11/29/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-15459
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:15-cv-23983-PCH



JOEL BARCELONA,

                                                           Plaintiff-Appellant,

                                 versus

DETECTIVE LISA K. FOGELGREN,
North Miami Beach Police Department,
CHIEF OF POLICE, NORTH MIAMI BEACH POLICE DEPARTMENT,
William D. Berger,
DETECTIVE JAMES MOORE,
North Miami Beach Police Department,
SERGEANT MARCIA MARION,
North Miami Beach Police Department,
ANTHONY HERSHEY,
Crime Scene Technician, North Miami Beach Police Department,

                                                        Defendants-Appellees.
               Case: 15-15459     Date Filed: 11/29/2016    Page: 2 of 6


                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (November 29, 2016)

Before WILLIAM PRYOR, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      Joel Barcelona, a Florida prisoner proceeding pro se, appeals the sua sponte

dismissal of his § 1983 action for failure to state a claim upon which relief may be

granted. After careful review, we affirm the district court.

                                           I.

      In October 2015, Barcelona filed this 42 U.S.C. § 1983 action against the

police chief, two detectives, a sergeant, and a crime scene technician from the

North Miami Beach Police Department. He claimed a violation of his rights under

the Due Process Clause of the Fourteenth Amendment. Barcelona asserted that on

February 7, 2003, he surrendered to the police department for questioning with

head injuries and stab wounds in his thigh. He alleged that the defendants were

deliberately indifferent to his obvious medical need as a pretrial detainee by

refusing to treat his injuries, and that their failure to act caused him harm.

Barcelona said that he suffered from dizziness, irreparable hearing loss, severe

headaches, vision problems, and nerve damage to his thigh as a result of his


                                           2
                Case: 15-15459    Date Filed: 11/29/2016    Page: 3 of 6


untreated injuries. He sought compensatory damages. The district court granted

Barcelona’s motion to proceed in forma pauperis.

      Because Barcelona was a prisoner seeking redress from a governmental

entity at the time he filed his lawsuit, his complaint was subject to an initial

screening under 28 U.S.C. § 1915A. The magistrate judge who screened

Barcelona’s complaint recommended that it be dismissed for failure to state a

claim, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1), because it was

barred by the statute of limitations. The magistrate judge said the complaint

should be dismissed without leave to amend because an amended complaint would

be futile. The district court adopted the magistrate judge’s report and

recommendation over Barcelona’s objections.

                                           II.

      Barcelona raises two issues on appeal. First, he argues the district court

erred in dismissing his complaint for failure to state a claim because he sufficiently

pleaded a constitutional violation regarding the defendants’ refusal to provide him

medical care.

      We review de novo a district court’s sua sponte dismissal for failure to state

a claim under § 1915(e)(2)(B)(ii), viewing the allegations in the complaint as true.

Hughes v. Lott, 350 F.3d 1157, 1159–60 (11th Cir. 2003). “The standards that

govern a dismissal under Federal Rule of Civil Procedure 12(b)(6) apply” to a


                                           3
              Case: 15-15459     Date Filed: 11/29/2016    Page: 4 of 6


dismissal under § 1915(e)(2)(B)(ii). Douglas v. Yates, 535 F.3d 1316, 1319–20

(11th Cir. 2008). Further, “[a] Rule 12(b)(6) dismissal on statute of limitations

grounds is appropriate if it is apparent from the face of the complaint that the claim

is time-barred.” Gonsalvez v. Celebrity Cruises Inc., 750 F.3d 1195, 1197 (11th

Cir. 2013) (per curiam) (quotation omitted).

      “Section 1983 claims are governed by the forum state’s residual personal

injury statute of limitations, which in Florida is four years.” City of Hialeah v.

Rojas, 311 F.3d 1096, 1103 n.2 (11th Cir. 2002); see Fla. Stat. § 95.11(3)(p).

Thus, “[p]laintiffs must bring a section 1983 claim arising in Florida within four

years of the alleged unlawful [conduct].” Rojas, 311 F.3d at 1103.

      Viewing the allegations in Barcelona’s complaint as true, the conduct he

complains of occurred on February 7, 2003. However, his complaint was filed in

October 2015, well outside the four-year statute-of-limitations period. Barcelona

did not allege any facts in his complaint that suggest that the limitations period was

tolled. Thus, it “appear[s] beyond a doubt” from Barcelona’s complaint that he can

“prove no set of facts which would avoid a statute of limitations bar.” See Hughes,
350 F.3d at 1163 (quotation omitted). As a result, we conclude that the district

court did not err in dismissing Barcelona’s complaint for failure to state a claim

upon which relief may be granted pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                         III.


                                          4
              Case: 15-15459     Date Filed: 11/29/2016    Page: 5 of 6


      Barcelona’s second argument on appeal is that the district court abused its

discretion by denying Barcelona leave to amend his complaint to assert equitable

estoppel as a defense to the statute-of-limitations bar. Additionally, he discusses

the delayed-discovery doctrine as a way to overcome the bar.

      We generally review the denial of a motion to amend a complaint for abuse

of discretion, but we review questions of law de novo. Williams v. Bd. of Regents

of Univ. Sys. of Ga., 477 F.3d 1282, 1291 (11th Cir. 2007). Federal Rule of Civil

Procedure 15 permits a party to “amend its pleading once as a matter of course”

and provides that for any later amendment, the “court should freely give leave

when justice so requires.” Fed. R. Civ. P. 15(a)(1), (2). However, “a district court

may properly deny leave to amend the complaint under Rule 15(a) when such

amendment would be futile.” Williams, 477 F.3d at 1292 n.6 (quotation omitted).

      The district court properly denied Barcelona leave to amend because any

amendment to his pleading would have been futile in light of his inability to

overcome the statute-of-limitations bar. First, any equitable estoppel argument

would have been meritless. The doctrine of equitable estoppel prevents a

defendant from invoking a statute-of-limitations defense if the defendant’s conduct

induced the plaintiff to forbear from bringing suit within the limitations period.

See Keefe v. Bahama Cruise Line, Inc., 867 F.2d 1318, 1323–24 (11th Cir. 1989)

(per curiam); see also Glus v. Brooklyn E. Dist. Terminal, 359 U.S. 231, 232–33,


                                          5
              Case: 15-15459     Date Filed: 11/29/2016    Page: 6 of 6


79 S. Ct. 760, 762 (1959) (noting that the doctrine of equitable estoppel has been

applied in the statute-of-limitations context and is based on “the maxim that no

man may take advantage of his own wrong”). However, Barcelona does not allege

any actions by the defendants that caused him to file his complaint after the four-

year period had run. He only argues that he was not able to file his claim in time

because he lacked the requisite legal knowledge.

      Second, any argument based on the delayed-discovery doctrine would also

be futile. Barcelona points to Hearndon v. Graham, 767 So. 2d 1179 (Fla. 2000)

(per curiam), to explain that under the delayed-discovery doctrine, “a cause of

action does not accrue until the plaintiff either knows or reasonably should know

of the tortious act giving rise to the cause of action.” Id. at 1184. Thus, he argues

that he can overcome the statute-of-limitations bar because his cause of action did

not accrue until sometime after February 7, 2003. However, Barcelona does not

allege that he was unaware of the denial of medical care—the tortious act that gave

rise to his cause of action—when it occurred on February 7, 2003. Therefore, the

delayed-discovery doctrine does not apply.

      Upon review of the record and consideration of Barcelona’s brief, we affirm.

      AFFIRMED.




                                          6